Exhibit 10.3
GTx, Inc.
2001 STOCK OPTION PLAN
     1. PURPOSE.
     (a) The purpose of the GTx, Inc. 2001 Stock Option Plan (the “Plan”) is to
provide a means by which selected key employees and directors (if declared
eligible under paragraph 4) of and consultants to GTx, Inc. (the “Company”), and
its Affiliates, as defined in subparagraph 1(b), may be given an opportunity to
benefit from increases in value of the stock of the Company. It is intended that
this purpose will be effected through the granting of (i) incentive stock
options and/or, (ii) nonstatutory stock options.
     (b) The word “Affiliate” as used in the Plan means any parent corporation
or subsidiary corporation of the Company, as those terms are defined in
Sections 424 (e) and (f), respectively, of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”).
     (c) The Company, by means of the Plan, seeks to retain the services of
persons now employed by or serving as consultants or directors to the Company,
to secure and retain the services of persons capable of filling such positions,
and to provide incentives for such persons to exert maximum efforts for the
success of the Company.
     (d) The Company intends that rights granted under the Plan (“Option
Awards”) shall, in the discretion of the Committee or Board of Directors of the
Company (the “Board”), as applicable, be either (i) incentive stock options as
that term is used in Section 422 of the Code (“Incentive Stock Options”), or
(ii) stock options which do not qualify as Incentive Stock Options
(“Supplemental Stock Options”).
     2. ADMINISTRATION.
     (a) The Plan shall be administered by a Committee appointed by the Board of
Directors of the Company composed of not fewer than three (3) Directors (the
“Committee”).
     (b) The Committee shall have the power, subject to, and within the
limitations of, the express provisions of the Plan and to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board of Directors:
     (i) To determine from time to time which of the persons eligible under the
Plan shall be granted Option Awards; when and how Option Awards shall be
granted; whether a Option Award will be an Incentive Stock Option, a
Supplemental Stock Option, or a combination of the foregoing; and the provisions
of each Option Award granted (which need not be identical).
     (ii) To construe and interpret the Plan and Option Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Committee, in the exercise of this power, may correct any

 



--------------------------------------------------------------------------------



 



defect, omission or inconsistency in the Plan or in any Option Award, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective, consistent with its terms.
     (iii) To amend the Plan as provided in paragraph 10.
     (iv) Generally, to exercise such powers and to perform such acts as the
Committee deems necessary or expedient to promote the best interests of the
Company.
     (c) The Board of Directors may abolish the Committee at any time and revest
in the Board of Directors the administration of the Plan.
     3. SHARES SUBJECT TO THE PLAN.
     (a) Subject to the provisions of paragraph 9 relating to adjustments upon
changes in stock, the stock that may be issued pursuant to Option Awards granted
under the Plan shall not exceed in the aggregate thirty five thousand one
hundred fifty (35,150) shares of the Company’s common stock issued and
outstanding as of the date of shareholder approval of the Plan. If any option or
right granted under the Plan shall for any reason expire or otherwise terminate
without having been exercised in full, the stock not issued under such option or
right shall again become available for the Plan.
     (b) The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.
     4. ELIGIBILITY.
     (a) Incentive Stock Options may be granted only to employees (including
officers) of the Company or its Affiliates. A director of the Company shall not
be eligible to receive Incentive Stock Options unless such director is also an
employee (including an officer) of the Company or any Affiliate. Option Awards
other than Incentive Stock Options may be granted only to directors, officers or
employees of or consultants to the Company or its Affiliates.
     (b) No person shall be eligible for the grant of an Incentive Stock Option
under the Plan if, at the time of grant, such person owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates unless the exercise price of such option is at least
one hundred ten percent (110%) of the fair market value of such stock at the
date of grant and the term of the option does not exceed five (5) years from the
date of grant.
     5. TERMS OF STOCK OPTIONS.
     Each stock option shall be in such form and shall contain such terms and
conditions as the Board or the Committee shall deem appropriate. All options
shall be separately designated Incentive Stock Options or Supplemental Stock
Options at the time of grant, and in such form as

2



--------------------------------------------------------------------------------



 



issued pursuant to this paragraph, and a separate certificate or certificates
shall be issued for shares purchased on exercise of each type of option. An
option designated as a Supplemental Stock Option shall not be treated as an
Incentive Stock Option. The provisions of separate options need not be
identical, but each option shall include (through incorporation of provisions
hereof by reference in the option or otherwise) the substance of each of the
following provisions:
     (a) The term of any option shall not be greater than ten (10) years from
the date it was granted or, in the case of any option contemplated by paragraph
4(b), five (5) years from the date of grant.
     (b) The exercise price of each Incentive Stock Option shall be not less
than one hundred percent (100%) of the fair market value of the stock subject to
the option on the date the option is granted or, in the case of any option
contemplated by paragraph 4(b), one hundred ten percent (110%) of the fair
market value of the stock subject to the option on the date of grant of the
option.
     (c) The purchase price of stock acquired pursuant to an option shall be
paid, to the extent permitted by applicable statutes and regulations, either
(i) in cash at the time the option is exercised, or (ii) at the discretion of
the Committee either at the time of the grant or exercise of the option, (A) by
delivery to the Company of other common stock of the Company, (B) according to a
deferred payment or other arrangement (which may include, without limiting the
generality of the foregoing, the use of other common stock of the Company) with
the person to whom the option is granted or to whom the option is transferred
pursuant to subparagraph 5(d), or (C) in any other form of legal consideration
that may be acceptable to the Committee.
     (d)
     (i) Unless otherwise expressly stated in the option, an option shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the person to whom the option is
granted only by such person, nor shall an option holder have the right or power
to anticipate, accelerate, convey, assign or otherwise alienate, hypothecate,
pledge or otherwise encumber any option award or the shares subject to an option
award.
     (ii) Except with respect to Incentive Stock Options, the Committee may, in
its discretion, establish forms and procedures for the transfer of all or any
portion of such Option Award by the optionee to (i) Immediate Family Members (as
defined hereinafter), (ii) a trust or trusts for the exclusive benefit of the
optionee and such Immediate Family Members, or (iii) a partnership or limited
liability company in which the optionee and such Immediate Family Members are
the only partners or members (collectively such optionee’s “Permitted
Transferees”), provided that subsequent transfers shall be prohibited except in
accordance with the laws of descent and distribution, or by will. Notification
and approval of all such transfers shall be in the form specified by the
Committee. Following transfer, any such Option Award shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer,

3



--------------------------------------------------------------------------------



 



provided that for purposes of this Plan, wherever appropriate, the term
“optionee” shall be deemed to refer to the Permitted Transferee. Notwithstanding
the foregoing, the Plan Committee and the Company shall have no obligation to
inform any Permitted Transferee of any expiration, termination, lapse or
acceleration of any such Option Award and may give notices required hereunder,
if any, to the optionee. The events of termination of employment hereof shall
continue to be applied with respect to the original optionee, following which
the Option Award shall be exercisable by the Permitted Transferee only to the
extent, and for the periods specified herein. As used herein “Immediate Family
Member” shall mean, with respect to the optionee, his or her spouse, child,
stepchild, grandchildren or other descendants, and shall include relationships
arising from legal adoption.
     (e) The total number of shares of stock subject to an option may, but need
not, be allotted in periodic installments (which may, but need not, be equal).
From time to time during each of such installment periods, the option may become
exercisable (“vest”) with respect to some or all of the shares allotted to that
period, and may be exercised with respect to some or all of the shares allotted
to such period and/or any prior period as to which the option was not fully
exercised. During the remainder of the term of the option (if its term extends
beyond the end of the installment periods), the option may be exercised from
time to time with respect to any shares then remaining subject to the option. In
the absence of a specific provision to the contrary in a particular option
grant, an option award shall vest one-third (1/3) on the third anniversary of
the date of grant of such option award, an additional one-third on the fourth
anniversary of the date of grant of such option award, and the final one-third
(1/3) shall vest on the fifth anniversary of the date of grant of such option
award. The provisions of this subparagraph 5(e) are subject to any option
provisions governing the minimum number of shares as to which an option may be
exercised.
     (f) An option shall terminate three (3) months after termination of the
optionee’s employment or relationship as a director of or consultant to the
Company or an Affiliate, unless (i) such termination is due to such person’s
permanent and total disability, within the meaning of Section 422(c)(6) of the
Code, in which case the option may, but need not, provide that it may be
exercised at any time within one (1) year following such termination of
employment or relationship as a director or consultant; or (ii) the optionee
dies while in the employ of or while serving as a director of or consultant to
the Company or an Affiliate, or within not more than three (3) months after
termination of such relationship, in which case the option may, but need not,
provide that it may be exercised at any time within eighteen (18) months
following the death of the optionee by the person or persons to whom the
optionee’s rights under such option passes by will or by the laws of descent and
distribution; or (iii) such termination is due to such person’s voluntary
retirement in accordance with subparagraph (h) below, in which case the option
may be exercised at any time within the earlier of five (5) years from the date
of termination of such employment or relationship, as the case may be, or the
term of the option; or (iv) the option by its terms specifies either (a) that it
shall terminate sooner than three (3) months after termination of the optionee’s
employment or relationship as a director or consultant, or (b) that it may be
exercised more than three (3) months after

4



--------------------------------------------------------------------------------



 



termination of the optionee’s employment or relationship with the Company or an
Affiliate. This subparagraph 5(f) shall not be construed to extend the term of
any option or to permit anyone to exercise the option after expiration of its
term, nor shall it be construed to increase the number of shares as to which any
option is exercisable from the amount exercisable on the date of termination of
the optionee’s employment or relationship as a consultant or director.
     (g) Prior to such time as the Company’s shares of common stock are first
sold to the public in an offering registered pursuant to Section 5 of the
Securities Act of 1933, as amended (“Initial Public Offering”), any shares of
stock acquired through the exercise of an option shall be subject to a thirty
(30) day right of first refusal by the Company at the same price and terms as
offered by any third party pursuant to a bona fide offer, and may not be sold
prior to an offer to sell to the Company on such terms. Further, shares acquired
through exercise of an option award shall be subject to the terms and conditions
of the Amended and Restated Voting and Shareholder Agreement dated October
     , 2001, between the Company and its stockholders, as amended from time to
time (the “Stockholders Agreement”).
     (h) In the event of a participant’s termination of employment or service as
a director, as applicable, by reason of voluntary retirement (at or after age
sixty-five (65) or after age fifty-five with no fewer than five (5) years of
service), death, permanent and total disability, involuntary termination (other
than a termination for cause but including any involuntary termination as the
result of a Change in Control, as addressed below), with respect to such
participant’s Option Award(s), the Committee may in its sole, absolute and final
discretion elect to vest any or all shares not otherwise vested under the terms
of the Plan.
     For purposes of this section, a permanent and total disability shall mean
the occurrence of the following conditions: (i) the Option Award holder’s
physical or mental incapacity (excluding infrequent and temporary absences due
to ordinary illness) of properly performing the principal functions which had
been typically assigned to him by the Company, (ii) such incapacity shall exist
or be expected to exist with a reasonable degree of medical certainty for more
than ninety (90) days in the aggregate during any consecutive twelve (12) month
period, and (iii) either the Option Award holder or the Company shall have given
the other thirty (30) days written notice of intent to terminate employment or
service as a director because of disability. In the event the Company and Option
Award holder are in material disagreement regarding the Participant’s physical
or mental condition, the Company shall authorize a panel of three (3) physicians
selected by the Company to examine the Participant to determine conclusively, by
a majority, whether the Participant is disabled for purposes of the Plan.
     For purposes of this section, a termination for cause shall mean the
termination of an individual’s status as an employee or director of the Company,
as applicable, as the result of (i) fraud or dishonesty in connection with the
business of the Company; (ii) gross negligence in the performance of duties for
the Company; (iii) willful failure in carrying out duties as an employee,
director or consultant; or (iv) arrest and conviction of a felony involving
moral turpitude, whether or not in connection with the business of the Company;
provided that (iii) above shall not apply if the Option Award holder has been
assigned by the Company to duties

5



--------------------------------------------------------------------------------



 



which are not comparable to such holder’s function and compensation at the
Company, or which are non-executive or demeaning assignments, or if the Company
has given such participant demeaning and unreasonable pay cuts.
     (i) In the event of a Change in Control of the Company, all shares subject
to all Option Awards shall become one hundred percent (100%) vested and shall be
converted to cash, options or stock of equivalent value in the surviving
organization under terms and condition which substantially preserve the economic
status of the Participants, as determined by the Committee. For purposes of this
paragraph, a Change in Control shall mean:
     (i) a sale or other disposition of more than fifty percent (50%) of the
issued and outstanding voting stock of the Company, in a single transaction or
in a series of transactions. For such purposes, “Voting Stock” shall mean
capital stock of the Company of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of members of the Board of Directors (or Persons performing similar functions)
of the Company.
     (ii) a merger or consolidation of the Company with or into any other
entity, if immediately after giving effect to such transaction more than fifty
percent (50%) of the issued and outstanding Voting Stock of the surviving entity
of such transaction is held by persons who are not holders of the Voting Stock
immediately prior to giving effect to such transaction;
     (iii) a sale or other disposition of all or substantially all of the
Company’s assets in a single transaction or in a series of transactions
(including, without limitation, any liquidation or dissolution of the Company
A Change of Control shall not include any of the following events:
     (i) any transfer or issuance of stock of the Company to one or more of the
Company’s lenders (or to any agents or representatives thereof) in exchange for
debt of the Company owed to any such lenders;
     (ii) any transfer of stock of the Company to or by any person or entity,
including but not limited to one or more of the Company’s lenders (or to any
agents or representatives thereof), pursuant to the terms of any pledge of said
stock as collateral for any loans or financial accommodations to the Company
and/or its subsidiaries; or
     (iii) any transfer or issuance to any person or entity, including but not
limited to one or more of the Company’s lenders (or to any agents or
representatives thereof), in connection with the workout or restructuring of the
Company’s debts to any one of the Company’s lenders, including but not limited
to the issuance of new stock in exchange for any equity contribution to the
Company in connection with the workout or restructuring of such debt.

6



--------------------------------------------------------------------------------



 



     (iv) any transfer of stock by a stockholder of the Company which is a
partnership or corporation to the partners or stockholders in such stockholder.
     (j) In the event of an Initial Public Offering of the Company, Option
Awards shall be convertible to options in shares of the newly public company,
under terms and conditions which substantially preserve the rights and options
of the participant. Any resulting registration of options or shares shall be
effected at Company expense.
     (k) If provided in the Option Award, each Option Award shall carry the
right to receive any dividend or dividend equivalent on vested shares, under
such terms and conditions as may be specified in the Option Award.
     (l) Notwithstanding any other provisions of the Plan, any vested but
unexercised Option Award shares shall be forfeited upon the Option Award
holder’s “Competition” with the Company. For this purpose, Competition shall be
determined by the Committee, and shall exist if the Option Award holder while
employed by or consulting for the Company and for a period of two (2) years
thereafter directly or indirectly (i) engages or has a financial interest in,
(ii) becomes an officer, employee, director, partner, advisor or consultant of
or to, (iii) has an equity interest in, or (iv) in any way materially assists
any person, corporation, entity or business whose existing or planned products
or activities compete in whole or in part with the existing or planned products
or activities of the Company. The sole fact of ownership by an Option Award
holder of less than two percent (2%) of the stock of a publicly traded company
which may have product lines which compete with product lines of this Company
shall not be treated as Competition. Any determination by the Committee under
this section shall be final and conclusive, unless overruled by the Board.
     (m) Notwithstanding any other provision of the Plan or any Option Award to
the contrary, any and all sales of shares to the Company or any Affiliate are
contingent upon and subject to the terms and conditions of any bank loan
covenants by the Company or any Affiliate.
     6. COVENANTS OF THE COMPANY.
     (a) During the terms of any Option Awards granted under the Plan, the
Company shall keep available at all times the number of shares of stock required
to satisfy such Option Awards.
     (b) The Company shall seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon grant or exercise of Option Awards under the
Plan; provided, however, that this undertaking shall not require the Company to
register under the Securities Act of 1933, as amended (the “Securities Act”),
either the Plan, any Option Award granted under the Plan or any stock issued or
issuable pursuant to any such Option Awards. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems

7



--------------------------------------------------------------------------------



 



necessary for the lawful issuance and sale of stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell stock upon
exercise of such Option Awards unless and until such authority is obtained.
     7. USE OF PROCEEDS FROM STOCK.
     Proceeds from the sale of stock pursuant to Option Awards granted under the
Plan shall constitute general funds of the Company.
     8. MISCELLANEOUS.
     (a) The Committee shall have the power to accelerate the time during which
a Option Award may be exercised or the time during which an option or stock
acquired pursuant to a Option Award will vest, notwithstanding the provisions in
the Option Award stating the time during which it may be exercised or the time
during which stock acquired pursuant thereto will vest.
     (b) Neither a recipient of a Option Award nor any person to whom a Option
Award is transferred under subparagraph 5(d) shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares subject
to such Option Award unless and until such person has satisfied all requirements
for exercise of the Option Award pursuant to its terms and is thereby entitled
to receive shares of stock.
     (c) Throughout the term of any Option Award granted pursuant to the Plan,
the Company shall make available to the holder of such Option Award, not later
than one hundred twenty (120) days after the close of each of the Company’s
fiscal years during the option term, upon request, such financial and other
information regarding the Company as comprises the annual report to the
shareholders of the Company provided for in the bylaws of the Company.
     (d) Nothing in the Plan or any instrument executed or Option Award granted
pursuant thereto shall confer upon any recipient any right to continue in the
employ of the Company or any Affiliate or to limit the Company’s right to
terminate the employment or consulting relationship or directorship of any
eligible employee or recipient with or without cause. In the event that an
Option Award recipient is permitted or otherwise entitled to take a leave of
absence, the Company shall have the unilateral right to (i) determine whether
such leave of absence will be treated as a termination of employment for
purposes of his or her Option Award, or (ii) suspend or otherwise delay the time
or times at which the shares subject to the Option Award would otherwise vest.
     (e) To the extent provided by the terms of any Option Award, the recipient
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or receipt of such Option Award by any of the following means or by
a combination of such means: (1) tendering a cash payment; (2) authorizing the
Company to withhold from the shares of the common stock otherwise issuable to
the participant as a result of the exercise of receipt of the Option Award cash
or a number of shares having a fair market value less than or equal to the
amount of the withholding tax obligation; or (3)

8



--------------------------------------------------------------------------------



 



delivering to the Company owned and unencumbered shares of common stock of the
Company having a fair market value less than or equal to the amount of the
withholding tax obligation.
     (f) In connection with each Option Award made pursuant to the Plan, the
Company may require as a condition precedent to its obligation to issue or
transfer shares to an eligible participant, or to evidence the removal of any
restrictions on transfers or lapse of any repurchase right, that such
participant make arrangements satisfactory to the Company to insure that the
amount of any federal or other withholding tax required to be withheld with
respect to such sale or transfer, or such removal or lapse, is made available to
the Company for timely payment of such tax.
     (g) The Company may, as a condition of transferring any stock pursuant to
the Plan, require any person who is to acquire such stock (1) to give written
assurances satisfactory to the Company as to the optionee’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters, and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of acquiring the stock; and (2) to give written assurances satisfactory to
the Company stating that such person is acquiring the stock for such person’s
own account and not with any present intention of selling or otherwise
distributing the stock. These requirements, and any assurances given pursuant to
such requirements, shall be inoperative if (i) the issuance of the shares has
been registered under a then currently effective registration statement under
the Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.
     9. ADJUSTMENTS UPON CHANGES IN STOCK.
     (a) If any change is made in the stock subject to the Plan, or subject to
any Option Award granted under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or otherwise), the Plan and outstanding
Option Awards will be appropriately adjusted in the class(es) and maximum number
of shares subject to the Plan and the class(es) and number of shares and price
per share of stock subject to outstanding Option Awards.
     (b) In the event of: (1) a merger or consolidation in which the Company is
not the surviving corporation, or (2) a reverse merger in which the Company is
the surviving corporation but the shares of the Company’s common stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise, then to the extent permitted by applicable law: (i) any surviving
corporation shall assume any Option Awards outstanding under the Plan or shall
substitute similar rights for those outstanding under the Plan, or (ii) such
Option Awards shall continue in full force and effect. In the event

9



--------------------------------------------------------------------------------



 



any surviving corporation refuses to assume or continue such Option Awards, or
to substitute similar Option Awards for those outstanding under the Plan, then,
with respect to Option Awards held by persons then performing services as
employees or as consultants or directors for the Company, as the case may be,
the time during which such Option Awards shall vest shall be accelerated and the
Option Awards terminated if not exercised prior to such event. In the event of a
dissolution or liquidation of the Company, any options outstanding under the
Plan shall terminate if not exercised prior to such event.
     10. AMENDMENT OF THE PLAN.
     (a) The Committee at any time, and from time to time, may amend the Plan,
subject to and within limitations of any resolutions approved by the Board of
Directors. However, except as provided in paragraph 9 relating to adjustments
upon changes in stock, no amendment shall be effective unless approved by the
shareholders of the Company within twelve (12) months before or after the
adoption of the amendment, where the amendment will increase the number of
shares reserved for issuance under the Plan.
     (b) With a view to making available the benefits provided by Section 422 of
the Code, if deemed desirable by the Board, the Board in its discretion shall
determine at the time of each amendment of the Plan whether or not to submit
such amendment to the shareholders of the Company for approval.
     (c) Rights and obligations under any Option Award granted before amendment
of the Plan shall not be altered or impaired by any amendment of the Plan unless
(i) the Company requests the consent of the person to whom the Option Award was
granted and (ii) such person consents in writing.
     11. TERMINATION OR SUSPENSION OF THE PLAN.
     (a) The Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate ten (10) years from the date the
Plan is adopted by the Board or approved by the shareholders of the Company,
whichever is earlier. Upon termination of the Plan, all Option Awards shall
become fully vested. No Option Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.
     (b) Rights and obligations under any Option Award granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except with the consent of the person to whom the Option Award was
granted.
     12. EFFECTIVE DATE OF PLAN.
     The Plan shall become effective as of October      , 2001, but no Option
Award granted under the Plan shall be exercised and no stock shall otherwise be
issued under the Plan unless and until the Plan has been approved by the
shareholders of the Company.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the authorized officer of the Company has executed this
Plan on this 1st day of October, 2001.

            GTx, Inc.
      By:   /s/ Henry P. Doggrell         Title: General Counsel and Secretary 
         

11



--------------------------------------------------------------------------------



 



         

AMENDMENT TO THE
GTX, INC.
2001 STOCK OPTION PLAN
     WHEREAS, GTx, Inc. (the “Company”) adopted the 2001 Stock Option Plan (the
“Plan”) effective October 1, 2001 and granted the Committee the right to amend
the Plan;
     WHEREAS, it has been determined that the Plan should be amended for the
purpose of changing the definition of the terms “permanent and total disability”
and “Change in Control”;
     WHEREAS, the Committee of the Company has approved such amendments;
     NOW, THEREFORE, the Plan is hereby amended, effective as of the date
hereof, as follows:
     1. The definition of the term “permanent and total disability” set forth in
Section 5 of the Plan is hereby amended to have the following meaning: (A) the
inability of the optionee to perform substantially all of his or her duties and
responsibilities to the Company by reason of a physical or mental disability or
infirmity (excluding, however, infrequent and temporary absences due to ordinary
illness) (i) for a continuous period of more than ninety (90) days or (ii) at
such time as the optionee submits satisfactory medical evidence that he or she
has a permanent physical or mental disability or infirmity which will likely
prevent him from returning to the performance of his work duties for more than
ninety (90) days, and (B) either the optionee or the Company shall have given
the other at least thirty (30) days prior written notice of intent to terminate
employment. The date of such permanent and total disability shall be on the last
day of such ninety (90) day period or the day on which the optionee submits such
satisfactory medical evidence, as the case might be.
     2. The definition of the term “Change in Control” set forth in Section 5(i)
of the Plan is hereby amended to have the following meaning: (a) the sale or
other disposition of all or substantially all of the assets of the Company in a
single transaction or in a series of transactions (including, without
limitation, any liquidation or dissolution of the Company); (b) the sale or
other disposition of more than fifty percent (50%) of the issued and outstanding
voting stock of the Company, in a single transaction or in a series of
transactions. For such purposes, “voting stock” shall mean the capital stock of
the Company of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of the Company; or
(3) a merger or consolidation of the Company with or into any other entity, if
immediately after giving effect to such transaction more than fifty percent
(50%) of the issued and outstanding voting stock of the surviving entity of such
transaction is held by persons who were not holders (taking into account their
individual and affiliated holdings) as of the date of the grant of this Option
of at least 20% of the voting stock of the Company. Notwithstanding the
foregoing, a “Change in Control” shall not include: (i) any transfer or issuance
of stock of the Company to one or more of the Company’s lenders (or to any
agents or representatives thereof) in exchange for debt of the Company owed to
any such lenders; (ii) any transfer of stock of the Company to or by any person
or entity, including but not limited to one or more of the Company’s lenders (or
to any agents or representatives thereof), pursuant to the terms of any pledge
of said stock as collateral

12



--------------------------------------------------------------------------------



 



for any loans or financial accommodations to the Company and/or its
subsidiaries; (iii) any transfer or issuance to any person or entity, including
but not limited to one or more of the Company’s lenders (or to any agents or
representatives thereof), in connection with the workout or restructuring of the
Company’s debts to any one of the Company’s lenders, including but not limited
to the issuance of new stock in exchange for any equity contribution to the
Company in connection with the workout or restructuring of such debt; or
(iv) any transfer of stock by a stockholder of the Company which is a
partnership or corporation to the partners or stockholders in such stockholder.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on
November 15, 2001.

            GTx, Inc.
      By:   /s/ Marc S. Hanover         Name:   Marc S. Hanover        Title:  
President and COO     

13



--------------------------------------------------------------------------------



 



Second Amendment to the
GTx, Inc.
2001 Stock Option Plan
     Whereas, GTx, Inc. (the “Company”) adopted the GTx, Inc. 2001 Stock Option
Plan (the “2001 Plan”) effective October 1, 2001;
     Whereas, the Compensation Committee believes it to be in the best interests
of the Company to amend the Company’s 2001 Plan to clarify certain existing
provisions in light of final regulations issued under Section 409A of the
Internal Revenue Code of 1986, as amended;
     Whereas, the Compensation Committee of the Company has approved such
amendments; and
     Whereas, the contemplated amendments are not “material amendments” as
contemplated by Nasdaq Marketplace Rule 4350(i)(1)(A).
     Now, Therefore, Be it Resolved, the 2001 Plan is hereby amended, effective
as of the date hereof, as follows:

1.   That Section 4(a) of the 2001 Plan is hereby deleted in its entirety and
replaced with the following:

     (a) Incentive Stock Options may be granted only to employees (including
officers) of the Company or its Affiliates. A director of the Company shall not
be eligible to receive Incentive Stock Options unless such director is also an
employee (including an officer) of the Company or any Affiliate. Option Awards
other than Incentive Stock Options may be granted only to directors, officers or
employees of or consultants to the Company or its Affiliates; provided that such
Option Awards may not be granted to directors, officers or employees who are
providing services only to a “parent” of the Company, as such term is defined in
Section 424(f) of the Code, unless such Option Awards comply with the
distribution requirements of Section 409A of the Code.

2.   That Section 5(b) of the 2001 Plan is hereby deleted in its entirety and
replaced with the following:

     (b) The exercise price of each Option Award shall be not less than one
hundred percent (100%) of the fair market value of the stock subject to the
option on the date the option is granted or, in the case of any option
contemplated by paragraph 4(b), one hundred ten percent (110%) of the fair
market value of the stock subject to the option on the date of grant of the
option. Notwithstanding the foregoing, an Option Award may be granted with an
exercise price lower than one hundred percent (100%)

 



--------------------------------------------------------------------------------



 



of the fair market value of the stock subject to the option on the date the
option is granted if such Option Award is granted pursuant to an assumption of
or substitution for another option pursuant to a Change in Control (as defined
in section 5(i) of the Plan) and in a manner consistent with the provisions of
Sections 409A and 424(a) of the Code. Fair market value means, as of any date,
the value of the Company’s common stock determined as follows:
     i) If the common stock is listed on any established stock exchange or
traded on the Nasdaq Global Market or any other established market, the fair
market value of a share of common stock shall be the closing sales price for
such stock as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the common stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable.
     ii) Unless otherwise provided by the Committee, if there is no closing
sales price for the common stock on the date of determination, then the fair
market value shall be the closing sales price on the last preceding date for
which such quotation exists.
     iii) In the absence of such markets for the common stock, the fair market
value shall be determined by the Committee in good faith and in a manner that
complies with Section 409A of the Code.

3.   That the following will be added to the 2001 Plan as Section 8(h):

     (h) To the extent permitted by applicable law, the Committee, in its sole
discretion, may determine that the delivery of common stock upon the exercise of
all or a portion of any Option Award may be deferred and may establish programs
and procedures for deferral elections to be made by persons receiving options.
Deferrals by persons will be made in accordance with Section 409A of the Code.

4.   That the following will be added to the 2001 Plan as Section 8(i):

     (i) To the extent that the Committee determines that any Option Award
granted hereunder is subject to Section 409A of the Code, the agreement
evidencing such Option Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, this Plan and the agreements evidencing Option Awards
shall be interpreted in accordance with Section 409A of the Code, including
without limitation any applicable guidance that may be issued or amended in the
future.

2.



--------------------------------------------------------------------------------



 



5.   That Section 10(c) of the 2001 Plan is hereby deleted in its entirety and
replaced with the following:

     (b) Rights and obligations under any Option Award granted before amendment
of the Plan shall not be altered or impaired by any amendment of the Plan unless
(i) the Company requests the consent of the person to whom the Option Award was
granted and (ii) such person consents in writing. Notwithstanding the foregoing,
subject to the limitations of applicable law, if any, the Committee may amend
the terms of any one or more Option Awards without the consent of the person to
whom the Option Award was granted if necessary to bring the Option Award into
compliance with Section 409A of the Code.
     In Witness Whereof, the Company has caused this Second Amendment to the
2001 Plan to be executed on November 4, 2008.

            GTx, Inc.
      By:   /s/ Henry P. Doggrell         Name:   Henry P. Doggrell       
Title:   Vice President, General Counsel     

3.



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO THE
GTX, INC.
2001 STOCK OPTION PLAN
     WHEREAS, GTx, Inc. (the “company”) adopted the GTx, Inc. 2001 Stock Option
Plan (the “2001 Plan”) effective October 1, 2001;
     WHEREAS, the Compensation Committee believes it to be in the best interest
of the Company to interpret the Plan to provide a consistent definition of the
terms “permanent and total disability” and “permanent disability” with respect
to Supplemental Stock Options and to provide a consistent mechanism for
administering the determination of whether a Participant has suffered a
“permanent and total disability” and “permanent disability” as those terms are
used in the 2001 Plan and the award agreements pursuant to the 2001 Plan;
     WHEREAS, the Compensation Committee believes that this Third Amendment will
also benefit the optionees under the 2001 Plan by clarifying the applicable
requirements for determining “permanent and total disability” and “permanent
disability” and that this Third Amendment will not alter or impair any rights or
obligations the optionees have under the Option Award;
     WHEREAS, the Compensation Committee has approved this Third Amendment; and
     WHEREAS, the contemplated amendments are not “material amendments” as
contemplated by Rule 5635 of the Nasdaq Manual.
     NOW, THEREFORE, BE IT RESOLVED, the 2001 Plan and the Option Awards issued
pursuant thereto are hereby interpreted and amended as follows:
1. The definition of “permanent and total disability” and “permanent disability”
with respect to the 2001 Plan and the Option Awards issued pursuant thereto
shall be amended and interpreted to require the occurrence of all of the
following conditions:
(i) the optionee’s physical or mental incapacity (excluding infrequent and
temporary absences due to ordinary illness) prevents the optionee from properly
performing the essential functions of his or her job which had been typically
assigned to him or her by the Company, with or without reasonable accommodation,
(ii) such incapacities shall exist or be expected to exist within a reasonable
degree of medical certainty for more than ninety (90) days in the aggregate
during any consecutive twelve (12) month period, (iii) the delivery of a report
to the Company determining the existence of the incapacities with respect to the
optionee and describing in detail the incapacities which satisfy the
requirements of the foregoing subsections (i) and (ii), which report shall be
signed by a medical doctor duly licensed to practice medicine in either the
state of Tennessee or the state in which the optionee resides and which report
must be received by the Company while the optionee is still employed by the
Company,

 



--------------------------------------------------------------------------------



 



provided, however, if the Committee determines the report to be inadequate or
inaccurate, the Committee may select two additional independent medical doctors
and request each to provide a report meeting the above specifications, and the
determination of a majority of the three medical doctors shall be conclusive and
binding on the optionee and the Company, and the optionee shall cooperate with
the Company’s request and submit to such medical examinations, and (iv) either
the optionee or the Company shall have given the other thirty (30) days written
notice of intent to terminate employment or service because of permanent and
total disability.
IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
on November 3, 2009.

            GTx, Inc.
      By:   /s/ Henry P. Doggrell         Name:   Henry P. Doggrell       
Title:   Vice President, General Counsel and Secretary     

 



--------------------------------------------------------------------------------



 



NONQUALIFIED STOCK OPTION SUBSCRIPTION AGREEMENT
     This Nonqualified Stock Option Subscription Agreement (this “Agreement”),
dated as of the ___ day of _________, ___, is made by and between GTx, Inc. (the
“Company”), a Delaware corporation, and the Employee of the Company whose name
appears on the signature page hereof (hereinafter referred to as the
“Optionee”).
     WHEREAS, pursuant to the 2001 Stock Option Plan, as amended (the “Plan”),
the terms of which are hereby incorporated by reference, the Company intends to
provide incentives to certain key Employees of the Company by providing them
with opportunities for ownership of shares of Common Stock; and
     WHEREAS, a duly constituted committee of the Board of Directors of the
Company (hereinafter referred to as the “Committee”) appointed to administer the
Plan has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Option provided for herein to the
Optionee under the Plan and has advised the Company thereof and instructed the
undersigned officers to issue said Option;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the Plan indicates to the contrary.
     1.1 — Cause. “Cause” used in connection with the termination of employment
of the Optionee shall mean a termination of employment of the Optionee by the
Company or any of its Subsidiaries due to (i) fraud or dishonesty of the
Optionee in connection with the business of the Company; (ii) gross negligence
of the Optionee in the performance of duties for the Company; (iii) willful
failure by the Optionee in carrying out duties as an employee; or (iv) arrest
and conviction of the Optionee for a felony involving moral turpitude, whether
or not in connection with the business of the Company; provided that (iii) above
shall not apply if the Optionee has been assigned by the Company to duties which
are not comparable to such Optionee’s function and compensation at the Company,
or which are non-executive or demeaning assignments, or if the Company has given
such Optionee demeaning and unreasonable pay cuts.
     1.2 — Change in Control. “Change in Control” shall have the meaning given
in Section 3.3.
     1.3 — Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.
     1.4 — Common Stock. “Common Stock” shall mean the common capital stock of
the Company.

 



--------------------------------------------------------------------------------



 



     1.5 — Exchange Act. “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended, and all rules and regulations promulgated thereunder.
     1.6 — Exercise Price. “Exercise Price” shall mean the price per Option
Share as set forth on the signature page hereof.
     1.7 — Grant Date. “Grant Date” shall mean the date on which the Option
provided for in this Agreement was granted.
     1.8 — IPO. “IPO” shall mean the date on which the Company’s shares of
Common Stock are first sold to the public in an offering registered pursuant to
Section 5 of the Securities Act of 1933, as amended.
     1.9 — Option. “Option” shall mean any stock option to purchase Common Stock
of the Company granted under this Agreement.
     1.10 — Option Shares. “Option Shares” shall mean the number of shares of
Common Stock for which this Option is granted as set forth upon the signature
page hereof.
     1.11 — Permanent Disability. “Permanent Disability” of the Optionee shall
mean the occurrence of the following conditions: (i) the optionee’s physical or
mental incapacity (excluding infrequent and temporary absences due to ordinary
illness) prevents the optionee from properly performing the essential functions
of his or her job which had been typically assigned to him or her by the
Company, with or without reasonable accommodation, (ii) such incapacities shall
exist or be expected to exist within a reasonable degree of medical certainty
for more than ninety (90) days in the aggregate during any consecutive twelve
(12) month period, (iii) the delivery of a report to the Company determining the
existence of the incapacities with respect to the optionee and describing in
detail the incapacities which satisfy the requirements of the foregoing
subsections (i) and (ii), which report shall be signed by a medical doctor duly
licensed to practice medicine in either the state of Tennessee or the state in
which the optionee resides and which report must be received by the Company
while the optionee is still employed by the Company, provided, however, if the
Committee determines the report to be inadequate or inaccurate, the Committee
may select two additional independent medical doctors and request each to
provide a report meeting the above specifications, and the determination of a
majority of the three medical doctors shall be conclusive and binding on the
optionee and the Company, and the optionee shall cooperate with the Company’s
request and submit to such medical examinations, and (iv) either the optionee or
the Company shall have given the other thirty (30) days written notice of intent
to terminate employment or service because of permanent and total disability.
     1.12 — Permitted Transferee. “Permitted Transferee” shall have the meaning
given in Section 5.2(b).
     1.13 — Person. “Person” means any individual, corporation, partnership,
joint venture, limited liability company, association, joint-stock company,
trust or unincorporated organization.
     1.14 — Plan. “Plan” shall mean the 2001 Stock Option Plan of GTx, Inc.
     1.15 — Retirement. “Retirement” shall mean any voluntary termination of
employment by the Optionee after having reached the age of sixty-five (65) years
(or after having reached the age of fifty-five (55) years if the Optionee has no
fewer than five (5) years of service with the Company).
ARTICLE II
GRANT OF OPTION
     2.1 — Grant of Option. For good and valuable consideration, on and as of
the date hereof, the Company irrevocably grants to the Optionee the Option to
purchase any part or all of

2



--------------------------------------------------------------------------------



 



an aggregate of the number of Option Shares set forth on the signature page
hereof upon the terms and conditions set forth in this Agreement.
     2.2 — Consideration to the Company. In consideration of the granting of
this Option by the Company, the Optionee agrees to render faithful and efficient
services to the Company with such duties and responsibilities as the Company
shall from time to time prescribe. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ or service of
the Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Optionee at any
time for any reason whatsoever, with or without Cause.
     2.3 — Adjustments in Option. Subject to Section 9 of the Plan, in the event
that the outstanding shares of the Common Stock subject to the Option are
changed into or exchanged for a different number or kind of shares of capital
stock or other securities of the Company, or of another corporation, by reason
of a reorganization, merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or otherwise, the Committee
shall make an appropriate adjustment in the number and kind of shares of Option
Shares. Such adjustment in the Option shall be made without change in the total
price applicable to the unexercised portion of the Option (except for any change
in the aggregate price resulting from rounding-off of shares, quantities or
prices) and with any necessary corresponding adjustment in the Exercise Price.
No fractional shares shall be issued, and any fractional shares resulting from
computations pursuant to Section 9 of the Plan shall be eliminated from the
respective Options. Any such adjustment made by the Committee shall be final and
binding upon the Optionee, the Company and all other interested persons.
     2.4 — Tax Treatment. The Option hereby granted is intended to be a
Supplemental Stock Option as defined in the Plan (hereinafter referred to as a
“Nonqualified Stock Option”) and not an Incentive Stock Option as described in
Section 422 of the Code.
ARTICLE III
PERIOD OF EXERCISABILITY
     3.1 — General Rule. The Option will become exercisable as to the following
percentages of the Option Shares on the following anniversaries of the Grant
Date provided that the Optionee is then employed by the Company on such
anniversary:

         
Third anniversary
    33 %
Fourth anniversary
    67 %
Fifth anniversary
    100 %

     3.2 — Termination of Employment and Nonvested Options. In the event the
Optionee’s employment or service with the Company is terminated (other than a
termination for Cause but including any involuntary termination as the result of
a Change in Control, as described below), by reason of Retirement, death, or
Permanent Disability, the Committee may in its sole, absolute and final
discretion elect to vest any or all shares subject to the Option, that are not
otherwise vested pursuant to the terms of the Plan. In the event the Optionee’s

3



--------------------------------------------------------------------------------



 



employment or service is terminated under any other circumstances, any portion
of the Option that is has not vested shall be forfeited immediately.
     3.3 — Change in Control. Notwithstanding Section 3.1, unless the Optionee
is terminated for Cause, the Option will become exercisable in full in the event
of any voluntary or involuntary termination of the Optionee’s employment or
service occurring simultaneously with or at any time after any of the following
events (a “Change in Control”):

  (a)   the sale or other disposition of all or substantially all of the assets
of the Company in a single transaction or in a series of transactions
(including, without limitation, any liquidation or dissolution of the Company);
    (b)   the sale or other disposition of more than fifty percent (50%) of the
issued and outstanding voting stock of the Company, in a single transaction or
in a series of transactions. For such purposes, “voting stock” shall mean the
capital stock of the Company of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of members of the Board of Directors (or Persons performing similar functions)
of the Company; or     (c)   a merger or consolidation of the Company with or
into any other entity, if immediately after giving effect to such transaction
more than fifty percent (50%) of the issued and outstanding voting stock of the
surviving entity of such transaction is held by persons who were not holders
(taking into account their individual and affiliated holdings) as of the date of
the grant of this Option of at least 20% of the voting stock of the Company.

A Change in Control shall not include:
     (1) any transfer or issuance of stock of the Company to one or more of the
Company’s lenders (or to any agents or representatives thereof) in exchange for
debt of the Company owed to any such lenders;
     (2) any transfer of stock of the Company to or by any person or entity,
including but not limited to one or more of the Company’s lenders (or to any
agents or representatives thereof), pursuant to the terms of any pledge of said
stock as collateral for any loans or financial accommodations to the Company
and/or its subsidiaries;
     (3) any transfer or issuance to any person or entity, including but not
limited to one or more of the Company’s lenders (or to any agents or
representatives thereof), in connection with the workout or restructuring of the
Company’s debts to any one of the Company’s lenders, including but not limited
to the issuance of new stock in exchange for any equity contribution to the
Company in connection with the workout or restructuring of such debt; or
     (4) any transfer of stock by a stockholder of the Company, which is a
partnership or corporation to the partners, or stockholders in such stockholder.

4



--------------------------------------------------------------------------------



 



     3.4 — Optional Vesting/Accelerated Exercise in connection with a Change of
Control. In the event a Change in Control appears likely to occur, the Committee
may, in its sole and absolute discretion, send written notice to the Optionee at
least ten (10) days prior to the contemplated date of any Change in Control
specifying (a) that the Option will become exercisable in full on the date of
the Change in Control, (b) that any portion or all of the Option which thereby
becomes exercisable and any portion or all of the Option which was already
exercisable will immediately thereafter expire on the same date and (c) that to
prevent the lapse of the Option, the Optionee must exercise the Option no later
than such date. Except as may otherwise be expressly provided in such written
notice, any acceleration of the exercisability of the Option and any attempted
exercise of the Option by the Optionee shall be null and void if the Change in
Control does not occur within thirty (30) days of the date contemplated in the
notice.
     3.5 — Expiration of Option. Any portion of the Option, which has become
exercisable will nevertheless expire and will no longer be exercisable to any
extent by anyone on the earliest to occur of the following events:

  (a)   the tenth anniversary of the Grant Date;     (b)   the earlier of
(A) three (3) months after termination of employment (specifically including a
termination of employment after a Change in Control), unless such termination is
for Cause or results from Retirement, death, Permanent Disability or (B) the
term of the Option as set forth in the Plan;     (c)   twelve (12) months after
termination of employment on account of Permanent Disability, provided that if
Optionee shall die within such time without having fully exercised all vested
Options, Optionee’s estate shall have an additional twelve (12) months from
Optionee’s date of death to exercise such Options;     (d)   eighteen
(18) months after termination of employment on account of Optionee’s death or
within eighteen (18) months after Optionee’s termination of employment if
Optionee qualifies under clause (b) but dies within three (3) months after his
or termination of employment without having exercised all of his or her vested
Options;     (e)   the earlier of five (5) years after the date of the
Retirement of Optionee, or the term of the Option as set forth in the Plan;    
(f)   at the close of business on the date of the termination of the Optionee’s
employment by the Company for Cause; and     (e)   if the Committee so
determines and gives written notice as provided in Section 3.4, upon the
Effective Date of any Change in Control.

     3.6 — Non-competition. Notwithstanding any other provisions of this
Agreement, any Option outstanding, including any vested but unexercised Option,
shall be forfeited upon the Optionee’s “Competition” with the Company. For this
purpose, Competition shall be determined by the Committee and shall exist if the
Optionee, directly or indirectly (i) engages or has a financial interest in,
(ii) becomes an officer, employee, director, partner, advisor or consultant of

5



--------------------------------------------------------------------------------



 



or to, (iii) has an equity interest in, or (iv) in any way materially assists
any person, corporation, entity or business whose existing or planned products
or activities compete in whole or in part with the existing or planned products
or activities of the Company. The sole fact of ownership by an Optionee of less
than two percent (2%) of the stock of a publicly traded company which may have
product lines which compete with product lines of the Company shall not be
treated as Competition. Any determination by the Committee under this section
shall be final and conclusive, unless overruled by the Board.
ARTICLE IV
EXERCISE OF OPTION
     4.1 — Person Eligible to Exercise. During the lifetime of the Optionee,
only the Optionee or the Optionee’s guardian or conservator may exercise the
Option or any portion thereof, and after the death of the Optionee, any portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.5, be exercised by the Optionee’s personal representative or by any
person empowered to do so under the Optionee’s will or under the then applicable
laws of descent and distribution; provided, however, at any time after the
transfer of the Option or any portion thereof pursuant to Section 5.2, the
transferred portion of the Option may be exercised only by the transferee.
     4.2 — Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.5; provided, however, that any partial exercise shall be for
whole shares only.
     4.3 — Manner of Exercise. The Option, or any exercisable portion thereof,
may be exercised solely by delivery to the Secretary of the Company or his or
her office all of the following prior to the time when the Option or such
portion becomes unexercisable under Section 3.5:

  (a)   Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee; and     (b)   Full payment of the Exercise
Price (as provided in Section 4.4), for the shares with respect to which such
Option or portion thereof is exercised; and     (c)   Such representations and
documents as the Committee deems reasonably necessary or advisable to effect
compliance with all applicable laws, including provisions of the Securities Act
of 1933, as amended, and any other federal, state or foreign securities laws or
regulations following an IPO; and     (d)   Full payment to the Company (as
provided in Section 4.4) of all amounts, if any, which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and

6



--------------------------------------------------------------------------------



 



  (e)   If the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Notwithstanding the foregoing, the Optionee may give notice exercising the
Option subject to the condition or conditions that any then contemplated Change
in Control will actually occur and that the Option will become exercisable
because of the Change in Control with respect to the Option Shares for which
notice of exercise is given. In such an event, full payment of the Exercise
Price with respect to all Option Shares need not be made until the date of the
Change in Control.
     4.4 — Payment. The Exercise Price and any tax withholding shall be payable
in cash, by check, or by any combination thereof. Except as otherwise provided
by the Committee before the Option is exercised: (i) all or a portion of the
Exercise Price or any tax withholding may be paid by delivery of shares of
Common Stock acceptable to the Committee and having an aggregate Fair Market
Value (valued as of the date of exercise) that is equal to the amount of cash
that would otherwise be required; and (ii) the Exercise Price or any tax
withholding may be paid by authorizing a third party to sell shares of Common
Stock (or a sufficient portion of the shares) to be acquired upon the exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise.
     4.5 — Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares that have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

  (a)   The admission of such shares to listing on all stock exchanges, if any,
on which such class of Common Stock is then listed;     (b)   The completion of
any registration or other qualification of such shares under any state or
federal law or under rulings or regulations of the SEC or of any other
governmental regulatory body, which the Committee shall, in its absolute
discretion deem necessary or advisable;     (c)   The obtaining of approval or
other clearance from any state or federal governmental agency which the
Committee shall determine to be necessary or advisable; and     (d)   The
payment to the Company of all amounts, if any, which, under federal, state or
local law, it is required to withhold upon exercise of the Option.

     4.6 — Rights as Stockholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of the Option or any portion thereof
unless and until certificates representing such shares shall have been issued by
the Company in the name of such holder. No adjustment

7



--------------------------------------------------------------------------------



 



shall be made for cash dividends for which the record date is prior to the date
such stock certificate is issued.
     4.7 — Issuance of Certificate; Legend. The stock certificate or
certificates deliverable to the Optionee upon the exercise of the Option may, at
the request of the Optionee at the time of exercise, be issued in his or her
name alone or in his or her name and the name of another person as joint tenants
with right of survivorship. The Committee may, in its absolute discretion, also
take whatever additional actions it deems appropriate to effect compliance with
all applicable provisions of the Securities Act of 1933, as amended, and any
other federal, state or foreign securities laws or regulations including,
without limitation, placing legends on share certificates and issuing
stock-transfer orders to transfer agents and registrars.
ARTICLE V
MISCELLANEOUS
     5.1 — Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option. The Board of Directors of the
Company in its absolute discretion may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.
     5.2 — Transferability of Option . (a) Except as provided in subsection (b),
neither the Option nor any interest or right therein or part thereof shall be
subject to disposition by transfer, alienation, anticipation, encumbrance or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.2 shall not prevent transfers by will or by the applicable laws of
descent and distribution.
     (b) The Committee may, in its discretion, establish forms and procedures
for the transfer of all or any portion of such Option by the Optionee to
(i) Immediate Family Members (as defined hereinafter), (ii) a trust or trusts
for the exclusive benefit of the Optionee and such Immediate Family Members, or
(iii) a partnership or limited liability company in which the Optionee and such
Immediate Family Members are the only partners or members (collectively such
Optionee’s “Permitted Transferees”), provided that subsequent transfers shall be
prohibited except in accordance with the laws of descent and distribution, or by
will. Notification and approval of all such transfers shall be in the form
specified by the Committee. Following transfer, any such Option shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, provided that for purposes of Articles IV and V hereof (other
than this Section 5.2), the term “Optionee” shall be deemed to refer to the
Permitted Transferee. Notwithstanding the foregoing, the Committee and the
Company shall have no obligation to inform any Permitted Transferee of any
expiration, termination, lapse or acceleration of any such Option and may give
notices required hereunder, if any, to the Optionee. The events of termination
of employment of Article III hereof shall continue to be applied with

8



--------------------------------------------------------------------------------



 



respect to the original Optionee, following which the Option shall be
exercisable by the Permitted Transferee only to the extent, and for the periods
specified at Article III hereof. As used in this Section 5.2(b) “Immediate
Family Member” shall mean, with respect to the Optionee, his or her spouse,
child, stepchild, grandchildren or other descendants, and shall include
relationships arising from legal adoption.
     5.3 — Shares of Common Stock to be Reserved. The Company shall at all times
during the term of the Option reserve and keep available such number of shares
of Common Stock as will be sufficient to satisfy the requirements of this
Agreement.
     5.4 — Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Optionee shall be addressed to him or her at the
address given beneath his or her signature hereto. By a notice given pursuant to
this Section 5.4, either party may hereafter designate a different address for
notices to be given to him or her. Any notice which is required to be given to
the Optionee shall, if the Optionee is then deceased, be given to the Optionee’s
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this
Section 5.4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or when delivered by hand (whether by overnight
courier or otherwise).
     5.5 — Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     5.6 — No Right to Employment. Nothing in the Plan or this Agreement shall
confer upon the Optionee any right to continue in the employ of the Company or
any Affiliate or to limit the Company’s right to terminate the employment
relationship of any eligible employee with or without Cause. In the event that
an Optionee is permitted or otherwise entitled to take a leave of absence, the
Company shall have the unilateral right to (i) determine whether such leave of
absence will be treated as a termination of employment for purposes of his or
her Option, or (ii) suspend or otherwise delay the time or times at which the
shares subject to the Option would otherwise vest.
     5.7 — Amendment. This Agreement may be amended only by a writing executed
by the parties hereto, which specifically states that it is amending this
Agreement.
     5.8 — Governing Law. The laws of the State of Tennessee shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
laws.
     5.9 — Jurisdiction. Any suit, action or proceeding against the Optionee
with respect to this Agreement, or any judgment entered by any court in respect
of any thereof, may be brought in any court of competent jurisdiction in the
State of Tennessee, and the Optionee hereby submits to the non-exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Nothing herein shall in any way be deemed to limit the ability of
the Company to serve any such writs, process or summonses in any other manner
permitted by

9



--------------------------------------------------------------------------------



 



applicable law or to obtain jurisdiction over the Optionee, in such other
jurisdictions, and in such manner, as may be permitted by applicable law. The
Optionee hereby irrevocably waives any objections which he or she may now or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Tennessee, and hereby further irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum. No suit, action or proceeding against
the Company with respect to this Agreement may be brought in any court, domestic
or foreign, or before any similar domestic or foreign authority other than in a
court of competent jurisdiction in the State of Tennessee, and the Optionee
hereby irrevocably waives any right which he or she may otherwise have had to
bring such an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority. The Company hereby submits to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

            GTx, INC.
      By:           Title:    
No. of Option Shares: __________________________    
Exercise Price: _______________________________    
      _______________________________, Optionee    
Address:    

10